Citation Nr: 0708166	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  95-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, secondary to service-connected residuals of a left 
total knee arthroplasty.

2.  Entitlement to specially adapted housing or a special 
housing adaptation grant.

3.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1994 and July 1999 rating decisions of 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for rheumatoid arthritis, secondary 
to service-connected residuals of a left total knee 
arthroplasty, entitlement to specially adapted housing or a 
special housing adaptation grant, and entitlement to an 
automobile and adaptive equipment or for adaptive equipment 
only.  The veteran testified before the Board at hearing that 
was held via videoconference in August 2000 and at a hearing 
that was held at the RO in May 2004.  The claims were 
remanded for additional development in January 2001 and 
November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In February 2007, the veteran was notified that the Judge 
before whom he had testified in May 2004 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the veteran requested an 
additional hearing to be held via videoconference from the RO 
in Montgomery, Alabama.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

In view of the foregoing, this appeal is REMANDED for the 
following action:

Schedule the veteran for a video 
hearing in connection with his appeal 
to be held at the RO in Montgomery, 
Alabama.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

